DETAILED ACTION
First Page of Pre-Grant Publication

    PNG
    media_image1.png
    678
    527
    media_image1.png
    Greyscale

Continuity Data Map

    PNG
    media_image2.png
    440
    1055
    media_image2.png
    Greyscale
Continuity Data Map for 14/378,322 & 14/990,769

    PNG
    media_image3.png
    623
    720
    media_image3.png
    Greyscale

Election/Restrictions
Applicants’ Election without traverse is acknowledged:

    PNG
    media_image4.png
    259
    813
    media_image4.png
    Greyscale

A complete response to this Office Action will preferably include cancellation of any non-elected claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent method claim 6-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over method claims 18-19 of U.S. Patent No. 10,926,201 (14/990,769). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 6-18 are seen to be fully encompassed by claims 18-19 of U.S. Patent No. 10,926,201.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Independent method claim 6 is rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIBERMAN (US 2015/0034569 A1). See published claim 9 and the balance of the disclosure. Since 

    PNG
    media_image5.png
    578
    520
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 102/103
Claims 6-9 and 11 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2493052 A. As this is most, if not all of the presently named inventors’ prior patent, claim limitation correspondence should be self-evident. Any process limitations that may not be expressly stated are submitted to be inherent, merely articulating consequential functioning of the disclosed system (e.g., Fig. 2, etc.). 

    PNG
    media_image6.png
    739
    551
    media_image6.png
    Greyscale

s 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2493052 A as applied to claims 6-9 and 11 above, and further in view of BUNCH (US 5,655,245).  GB 2493052 A does not teach the following.
	New claims 10,12 and independent claim 13 specify:
wherein the enclosure comprises side walls with a roof, the free ends of the side walls forming the open lower end of the enclosure, the free ends are connected to the side walls at connection points having a cross- sectional area identical to the cross-sectional area of the upper part of the enclosure, the free ends converging directly from the connection points to provide the open lower end with a smaller cross-sectional area than the upper part of the enclosure

	BUNCH, in a localized gravel cleaner discloses:

    PNG
    media_image7.png
    443
    503
    media_image7.png
    Greyscale

	BUNCH discloses:

(12)   After passing the jets from the manifold, the debris and gravel are drawn into the upper housing. Because the upper housing is of greater diameter than the lower housing, water flows through the upper housing at a lower velocity. The water flow in the upper housing is maintained at a rate that is insufficient to draw the relatively weighty gravel into the outlet, but is sufficient to draw out the lighter debris. The water and debris pumped through the outlet may be passed to a filter that filters the debris from the pond water. The filtered pond water can be returned to the pond, while the washed gravel falls back to the pond though the inlet port.
BUNCH, it would have been obvious to reduce the cross-sectional area of the lower portion of the enclosure of GB 2493052 A as taught by BUNCH in order to achieve the same functions as stated above – removal of light contaminants with an upper section velocity insufficient to remove/entrain the gravel/media.
Claim Rejections - 35 USC § 112
Claims 7-9,17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how claim 7 further limits claim 6, since 6 specifies “sinking an enclosure into the media.”
	It is unclear how the “force” is applied in claim 8, or how said “force” differs from the manipulative steps already specified in claim 6.
	In claim 9, it is unclear how the language of the claim further limits the manipulative steps already specified in claim 6. 
	It is unclear how the “force” is applied in claim 17, or how said “force” differs from the manipulative steps already specified in claim 13.
	In claim 18, it is unclear how the language of the claim further limits the manipulative steps already specified in claim 13.
Claims 7-9,17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claims 7-9,17 and 18 are not seen 
Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive. Applicant asserted that the (former – “amended claim 6 to recite that the enclosure is positioned above the drainage layer”) claim language of claim 6 was distinguished from Lieberman, “By contrast, Liberman describes the enclosure being supported by the drainage layer.” Unfortunately, subsequent claim amendments (i.e., of 11/29/21) negated this line of argument.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776